Motion by appellant for permission to appeal to the Court of Appeals and for a stay *844pending such, appeal, granted. Pursuant to statute (Civ. Prae. Act, § 589, subd. 4), we certify that questions of (aw have arisen which in our opinion ought to be reviewed by the Court of Appeals. The following question is certified: Was the order of this court, dated December 17,1962, properly made? We further certify that such order was solely on the law and not in the exercise of discretion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.